Citation Nr: 1402704	
Decision Date: 01/22/14    Archive Date: 01/31/14

DOCKET NO.  11-09 764	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for an ear disorder, to include Meniere's syndrome and otitis externa.

2.  Entitlement to service connection for leukemia, claimed as Hodgkin's disease. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1969 to December 1971.

These matters come before the Board of Veterans' Appeals (Board) on merged appeals from a July 2011 Rating Decision (Meniere's syndrome) and a January 2011 Rating Decision (Hodgkin's disease) by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

For the issue of entitlement to service connection for an ear disorder, to include Meniere's syndrome and otitis externa, the Veteran filed a timely Notice of Disagreement in February 2012.  The RO then furnished the Veteran a Statement of the Case in October 2012, and the Veteran filed a Substantive Appeal, Form 9, in November 2012.  

For the issue of entitlement to service connection for leukemia, claimed as Hodgkin's disease, the Veteran filed a Notice of Disagreement in June 2010 and the RO supplied the Veteran with a Statement of the Case in March 2011 and a Supplemental Statement of the Case in October 2012.  The Veteran filed his Substantive Appeal, Form 9, in November 2012.

The Board notes that there is a paperless, electronic (Virtual VA and VBMS) claims file associated with the Veteran's claim.  A review of the documents in such file reveals that certain documents, including VA medical records, are potentially relevant to the issue on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.  

The issue of entitlement to service connection for leukemia, claimed as Hodgkin's disease is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The evidence of record is in relative equipoise as to whether an ear disorder, to include Meniere's syndrome and otitis externa, had its onset in service.


CONCLUSIONS OF LAW

Resolving all reasonable doubt in the Veteran's favor, an ear disorder, identified as Meniere's syndrome, was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

Resolving all reasonable doubt in the Veteran's favor, an ear disorder, identified as otitis externa, was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2013)).

The Board recognizes that the Veteran's claims file was lost prior to the filing of the claims currently on appeal.  Thus, with the exception of some records that were located and replaced in the claims file, the Veteran's service treatment and personnel records are not available for review.  In cases where records have been lost, VA has a heightened duty to assist the Veteran in developing his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  In this case, the RO notified the Veteran that his records had been lost in August 2003 and made efforts to rebuild the file.  These efforts included requests to the Veteran for copies of any relevant documents he had in his possession and requests to the service organization for copies of relevant documents in August 2003 and January 2004.  Finally, the RO notified the Veteran that his records had been deemed unavailable in April 2004.  The Board is also aware that in cases where records have been lost, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the doubt rule.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The Board's analysis of the claim for service connection addressed below has been undertaken with these heightened duties in mind.  

In light of the favorable decision as it relates to the issue of entitlement to service connection for an ear disorder, to include Meniere's syndrome and otitis externa, any error by VA in complying with the requirements of VCAA is moot.  

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).

The Board must also analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran seeks service connection for an ear disorder, to include Meniere's syndrome and otitis externa on a direct basis.  He asserts that he incurred the disabilities while on active duty when an explosion caused damage to his left ear.  

With respect to the issue of current diagnosis, the first element of service connection, the Board notes that the Veteran's post-service private and VA treatment records, as well as a March 2004 VA examination report, reflect that he currently has a diagnosis of Meniere's syndrome.  Indeed, records indicate that the Veteran underwent surgery on his left ear in June 2003 to reduce the symptoms of the disability.  Additionally, the Board notes that the Veteran has a history of (and has received treatment for) multiple ear infections, characterized as otitis externa by a March 2004 VA examiner.  The Board thus finds the foregoing evidence sufficiently establishes a current disability.

The second element of service connection requires evidence of an in-service event, injury or occurrence of the claimed disease or disorder.  The Veteran's service personnel records show that the he served as a motor transportation operator as his military occupational specialty.  His records also indicate that he served in Thailand and Vietnam.  The Board recognizes, however, that the RO made a formal finding of the unavailability of service records for the Veteran in April 2004.  Some of the records were subsequently obtained by Senator Bond and forwarded to the RO.  However, many of the records appear to still be missing.  The records in the claims file indicate that the Veteran suffered from bilateral otitis externa while in service.  The records available do not indicate any diagnoses or treatment for Meniere's syndrome.  The Board notes, however, that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

The Veteran asserts that he developed Meniere's syndrome while in service due to an explosion that injured his left ear while he was in Okinawa, Japan.  While he is not competent to diagnose an ear disorder, the Veteran is competent to describe his in-service recollections of the onset and symptomatology of his ear disorder as well as his current symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  

Turning to the Veteran's credibility, as noted above, much of the Veteran's service records have been deemed unavailable, so there is no source for corroborating the Veteran's contention regarding the explosion in Japan.  However, the Board further recognizes that the lack of contemporaneous evidence does not discount the Veteran's lay assertions.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (holding that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  The Board notes that, given the Veteran's service in Vietnam and Thailand, experiencing an explosion is consistency with the places, types, and circumstances of the Veteran's service.  38 U.S.C.A. §1154(a).  

The Board observes that the Veteran has given the same explanation for the injury to his ear throughout the course of his treatment, citing an explosion that occurred while he was in Okinawa, Japan.  Furthermore, the limited records that have been replaced in the claims file indicate that the Veteran experienced otitis externa during his time in Vietnam.  Specifically, the records show that the Veteran was treated in August 1970 for bilateral external otitis.  The records describe the severity of the Veteran's symptoms, which manifested to such a degree that the treating physician was unable to see the tympanic membrane in either ear.  Given the consistency of the Veteran's statements regarding the onset of his ear disorder symptoms, and the existence of treatment records for external otitis while in service, the Board finds no reason to doubt the credibility of the Veteran's assertions regarding the in-service explosion and the injury he sustained to his ears at that same time.

In March 2004, the Veteran was afforded a VA examination regarding his ear disorder symptoms.  The Veteran described his service in Vietnam, where he worked primarily in transportation.  He explained that he was exposed to noise trauma in Vietnam and while he was serving in Okinawa, when a land mine exploded and ruptured his left tympanic membrane.  He said that he lost hearing in the left ear at that time.  He also stated that he had suffered many ear infections beginning in Vietnam.  He reported a worsening of his symptoms since a surgery he had on his left ear in June 2003 and that he was seeing an ear, nose and throat specialist to treat his Meniere's syndrome symptoms.  

Examination revealed that the Veteran's left ear had "some scarring and loss of normal landmarks of the left tympanic membrane."  The examiner found the Veteran's right ear to be normal.  He also indicated that both ear canals were open and free of infection at the time of examination.  The examiner opined that the "laterality of [the Veteran's] Menihre's [sic] syndrome would tend to indicate that it is as likely as not that the Menihre's [sic] disease... is related to the ear injury described above."  Also, the examiner indicated that the recurrence of the Veteran's multiple ear infections is as likely as not related to the onset of a series of many external auditory canal infections during his military service.

Since there are no contrary medical nexus opinions of record, the Board finds the opinion submitted by the VA examiner to be of great probative weight and provide evidence in favor of the claim.

It light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for an ear disorder, to include Meniere's syndrome and otitis externa have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C.A. 5107(b) (West 2002);  38 C.F.R. § 3.102 (2013).


ORDER

Service connection for an ear disorder, identified as Meniere's syndrome, is granted. 

Service connection for an ear disorder, identified as otitis externa, is granted. 






REMAND

For purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a veteran who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, is presumed to have been exposed during this service to an herbicide agent unless there is affirmative evidence to establish that a veteran was not exposed during that service.  See 38 U.S.C.A § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6) (2013).  
In some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116(a) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2013).  Diseases associated with herbicide exposure are set forth in 38 C.F.R. § 3.309(e) (2013) and include Hodgkin's disease and all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia).

Service personnel records show that the Veteran served in the Republic of Vietnam and Thailand from August 1969 to June 1971.  VA treatment records indicate that the Veteran currently has a diagnosis of leukemia.  As the Veteran is presumed to have been exposed to herbicide agents, and there is evidence that suggests that he may suffer from a disease associated with such herbicide exposure, the Board finds that the Veteran should be afforded a VA examination to determine if in fact the Veteran has Hodgkin's disease or a chronic B-cell leukemia.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Updated VA treatment records should be obtained as well.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from all treating VA facilities.  All efforts to obtain VA records should be fully documented.  The VA facility must provide a negative response if records are not available, and notice to the Veteran of inability to obtain these records must comply with 38 C.F.R. § 3.159(e).

2.  Thereafter, schedule the Veteran for an appropriate examination by an examiner with appropriate expertise to determine whether the Veteran has Hodgkin's disease or a chronic B-cell leukemia (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia).  The entire claims folder must be made available to and reviewed by the examiner.  All indicated studies should be performed.  

3.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


